Title: James Madison to Henry R. Schoolcraft, 23 October 1830
From: Madison, James
To: Schoolcraft, Henry R.


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                 Ocr. 23. 1830
                            
                        
                        
                        J. Madison with his respects to Mr. Schoolcraft, thanks him for the copy of his valuable discourse before "the
                            Historical Socty of Michigan".To the seasonable exhortation which it gives to others, it adds an example which may
                            be advantageously followed.
                        
                            
                                
                            
                        
                    